abused its discretion by allowing the State to ask witnesses about Gray's
                criminal history and past marijuana use.'
                There was sufficient evidence to support the battery upon an officer with a
                deadly weapon conviction
                               Gray contends that there was insufficient evidence to support
                his battery upon an officer with a deadly weapon conviction because the
                evidence did not demonstrate that he intended to strike the officer. 2
                               In order to determine "whether a verdict was based on
                sufficient evidence to meet due process requirements, [we] will inquire
                'whether, after viewing the evidence in the light most favorable to the
                prosecution, any rational trier of fact could have found the essential
                elements of the crime beyond a reasonable doubt." Mitchell v. State, 124
Nev. 807, 816, 192 P.3d 721, 727 (2008) (quoting Koza v. State, 100 Nev.
245, 250, 681 P.2d 44, 47 (1984)); see also Jackson v. Virginia, 443 U.S.

                      'Gray also raises the following issues on appeal: (1) whether the
                State committed a Brady violation, see Brady v. Maryland, 373 U.S. 83
                (1963); (2) whether the prosecutor committed misconduct by allegedly
                suggesting that a witness was intimidated and discussing Gray's subpoena
                of the witness; (3) whether the prosecutor committed misconduct during
                closing arguments; (4) whether the district court abused its discretion by
                not giving Gray's proposed jury instructions; (5) whether the district
                court's refusal to admit some of Gray's proffered evidence violated his
                Sixth Amendment Confrontation Clause rights; (6) whether the district
                court abused its discretion by refusing to let Gray call a fact witness to
                rebut the testimony of the State's expert witness; (7) whether the district
                court abused its discretion by refusing to admit an incomplete printout of
                an article from a newspaper's website; and (8) whether cumulative error
                warrants reversal. We conclude that these issues are without merit, and
                we will not discuss them further.

                      2 Gray does not contest the sufficiency of the evidence supporting his
                conviction for his failure to stop at the scene of an accident involving
                personal injury.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                          307, 319 (1979). "[We] will not reweigh the evidence or evaluate the
                          credibility of witnesses because that is the responsibility of the trier of
                          fact."   Mitchell, 124 Nev. at 816, 192 P.3d at 727. Since a defendant's
                          state of mind "is a subjective matter, and, therefore, is seldom susceptible
                          of proof by direct evidence," it may be inferred from circumstantial
                          evidence. Sheriff v. Hodes, 96 Nev. 184, 187, 606 P.2d 178, 180 (1980).
                                       Battery committed with a deadly weapon is a felony that
                          aggravates the misdemeanor of battery. NRS 200.481(2)(e)(1). Battery is
                          the "willful and unlawful use of force or violence upon the person of
                          another." NRS 200.481(1)(a). A deadly weapon is "[a]ny weapon, device,
                          instrument, material or substance which, under the circumstances in
                          which it is used, attempted to be used or threatened to be used, is readily
                          capable of causing substantial bodily harm or death." NRS 193.165(6)(b).
                                       To support its theory that Gray intentionally struck the officer
                          with his vehicle, the State presented testimony from two eyewitnesses:
                          Gray's passenger and the police officer that Gray struck. Both witnesses
                          testified that Gray drove his vehicle into the officer and knocked him back
                          several feet. Since Gray drove his vehicle at the officer in a manner that
                          made it "readily capable of causing substantial bodily harm or death,"
                          Gray used his vehicle as a deadly weapon. NRS 193.165(6)(b); see also
                          Bustamante v. Evans, 140 F. App'x 655, 656 (9th Cir. 2005) (holding that a
                          defendant used his vehicle as a deadly weapon by driving it at a police
                          car). Thus, there was sufficient evidence that Gray used his vehicle as a
                          deadly weapon.
                                       Despite evidence suggesting that Gray accidentally struck the
                          officer, there was sufficient evidence for the jury to find that Gray willfully
                          struck the officer. Gray's passenger testified that before turning onto the

SUPREME COURT
        OF
     NEVADA
                                                                 3
(0) 1947A    ,,   e1Dip
                 road where thefl incident occurred, she observed the officer blocking the
                 road with his police car and turning away traffic. She testified that the
                 officer held his hands up to signal for Gray to stop. The officer testified
                 that he made eye contact with Gray when Gray was approximately 30 feet
                 from him.
                               The State's expert witness, a psychiatrist, testified that Gray
                 was previously diagnosed with "adult antisocial behavior," a condition that
                 would cause him to challenge authority. Thus, Gray's actions, the
                 visibility of the roadblock, and the psychiatrist's testimony suggesting a
                 motive for physical confrontation with a police officer were sufficient to
                 allow a reasonable jury to conclude that Gray intentionally drove his
                 vehicle into the officer. Thus, there was sufficient evidence to support the
                 jury's verdict that Gray committed battery upon an officer with a deadly
                 weapon.
                 The district court's rejections of Gray's proffered evidence
                               Gray argues that the district court made multiple erroneous
                 rulings that excluded evidence that he proffered. We address two of these
                 rulings. 3
                               The district court's decision "to admit or exclude evidence is
                 given great deference and will not be reversed absent manifest error."
                 Baltazar-Monterrosa v. State, 122 Nev. 606, 613-14, 137 P.3d 1137, 1142
                 (2006). A district court's improper exclusion of evidence is reviewed for
                 harmless error.     Vallery v. State, 118 Nev. 357, 371-72, 46 P.3d 66, 76
                 (2002). An error is harmless, and not grounds for reversal, unless there


                        3 Asstated in footnote 1, Gray's other assignments of error relating
                 to the rejection of his proffered evidence are without merit.


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                was a "substantial and injurious effect or influence in determining the
                jury's verdict."   Mclellan v. State, 124 Nev. 263, 270, 182 P.3d 106, 111
                (2008) (internal quotations omitted).
                      The district court abused its discretion by not allowing Gray to call
                      Kyle Ebert during his case-in-chief, but this abuse was harmless
                              Gray argues that the district court abused its discretion by not
                allowing him to call Kyle Ebert as a witness to testify about Ebert's
                observations of helicopters near the scene of the incident. As part of his
                argument, Gray contends that NRS 174.234, held unconstitutional in part
                by Grey v. State, 124 Nev. 110, 118, 178 P.3d 154, 160 (2008), did not
                require him to disclose Ebert before trial because he discovered Ebert
                during trial. The State argues that the district court did not abuse its
                discretion by refusing to allow Ebert to testify because Gray did not
                provide notice as required by NRS 174.234.
                              NRS 174.234(1) requires the State and a defendant to provide
                each other with written notice of potential witnesses before trial. This
                statute allows a party to call a witness who was not disclosed before trial if
                the party provides updated notice to the other party, unless "the party
                [calling the witness] acted in bad faith by not including the witness on the
                written notice." NRS 174.234(3)(a). Bad faith requires an intent to act for
                an improper purpose.      See Fink v. Gomez, 239 F.3d 989, 992 (9th Cir.
                2001) (defining "bad faith" in the context of a court's power to sanction a
                party). Furthermore, we recognize that in criminal cases there is "a
                strong presumption to allow the testimony of even late-disclosed
                witnesses."   Sampson v. State, 121 Nev. 820, 827, 122 P.3d 1255, 1260
                (2005). Thus, NRS 174.234's exclusion applies when a party intentionally
                acts for an improper purpose when not disclosing a witness. Here, Gray
                provided "written notice . . . as soon as practicable after . . determin[ing]
SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 194Th
                 that [he] intend[ed] to call an additional witness" because he provided this
                 notice to the State the morning after he decided to call Ebert. NRS
                 174.234(3)(a). Thus, the record does not show that Gray violated NRS
                 174.234 by not disclosing Ebert before trial.
                             Ebert's proposed testimony related to whether Gray could
                 have sensed a purported trigger for his PTSD symptoms at the time of the
                 incident and therefore was relevant to Gray's proffered defense.    See NRS
                 48.015 (providing that evidence is relevant if it "[has] any tendency to
                 make the existence of any fact that is of consequence to the determination
                 of the action more or less probable than it would be without the evidence").
                 Thus, the district court should have allowed Ebert to testify.      See NRS
                 48.025(1) (providing that all relevant evidence is admissible except as
                 limited by statute or constitution). Therefore, the district court abused its
                 discretion by excluding Ebert as a witness.
                             This error, however, was harmless because Ebert's testimony
                 ultimately would have contributed to an invalid, diminished-capacity legal
                 defense. Nevada recognizes insanity as an affirmative defense to criminal
                 liability. NRS 194.010(3); Finger v. State, 117 Nev. 548, 568, 27 P.3d 66,
                 80 (2001). The insanity defense allows acquittal only when "a defendant
                 [is] in a delusional state such that he cannot know or understand the
                 nature and capacity of his act, or his delusion must be such that he cannot
                 appreciate the• wrongfulness of his act, that is, that the act is not
                 authorized by law."   Finger, 117 Nev. at 576, 27 P.3d at 84-85; see also
                 Blake v. State, 121 Nev. 779, 793, 121 P.3d 567, 576 (2005) ("To be legally
                 insane, a defendant must be in a delusional state preventing him from
                 knowing or understanding the nature of his act or from appreciating the
                 wrongfulness of his act."). Though we have not addressed whether PTSD

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A    e
                 is a mental disease which can be the basis for an insanity defense, other
                 jurisdictions have held that PTSD can. See, e.g., United States v. Rezaq,
                 918 F. Supp. 463, 467 (D.D.C. 1996), aff'd, 134 F.3d 1121 (D.C. Cir. 1998);
                 State v. Fichera, 903 A.2d 1030, 1035 (N.H. 2006).
                             PTSD can also be relevant to the legal defense of diminished
                 capacity. A diminished capacity defense "requires only a showing of a
                 mental illness that is partially responsible for the defendant's conduct."
                 Miller v. State, 112 Nev. 168, 173, 911 P.2d 1183, 1186 (1996). Some other
                 jurisdictions recognize diminished capacity as a legal defense.      See, e.g.,
                 State v. Ellis, 963 P.2d 843, 846 (Wash. 1998); State v. Ferguson, 662
S.E.2d 515, 520-21 (W.V. 2008). However, Nevada does not. Crawford v.
                 State, 121 Nev. 744, 757, 121 P.3d 582, 591 (2005). Therefore, diminished
                 capacity cannot be a legal defense in this case. See id.
                             Gray proffered Ebert's proposed testimony to advance the
                 theory that observing helicopters "adrenalized" Gray and caused "his
                 thoughts and actions [to be] adversely affected and/or slowed by his
                 PTSD." This theory was supported by Gray's psychologist's testimony that
                 Gray suffered from PTSD which caused him to become adrenalized and
                 "[r]aise[d] his anxiety level. . . and his vigilance for threats and danger."
                 Though PTSD is a mental disease, no evidence was proffered to show that
                 Gray's PTSD caused him to be delusional. Nor did the evidence in the
                 record show that Gray's PTSD prevented him from understanding the
                 nature of his conduct or appreciating its wrongfulness. Thus, Ebert's
                 proposed testimony, when combined with the other evidence in the record,
                 would not have been sufficient to establish an insanity defense. Therefore,
                 we do not resolve whether PTSD can be the basis for an insanity defense
                 under Nevada law.

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A    e
                            Instead of supporting an insanity defense theory, Ebert's
                testimony may have supported Gray's theory that PTSD caused "his
                thoughts and actions [to be] adversely affected and/or slowed." This
                theory is a diminished capacity defense, which is not recognized in
                Nevada.    Crawford, 121 Nev. at 757, 121 P.3d at 591. Thus, Ebert's
                testimony would only have contributed to an invalid legal defense. See id.
                Therefore, the district court's refusal to let Ebert testify did not have a
                "substantial and injurious effect or influence in determining the jury's
                verdict" and was harmless. See Mclellan, 124 Nev. at 270, 182 P.3d at 111
                (internal quotations omitted).
                      The district court did not abuse its discretion by refusing to admit
                      the Bureau of Land Management ern ail
                            Gray argues that the district court abused its discretion by
                refusing to admit, pursuant to the general exception to the hearsay rule,
                NRS 51.315, a copy of an email between two federal Bureau of Land
                Management (BLM) employees that was forwarded to one of Gray's
                attorneys." The email concerned the use of helicopters to fight the fire
                near the scene of the incident. The district court refused to admit the
                email on the grounds of unreliability because the email "ha[d] gone
                through at least two different people before it was marked as an exhibit."



                      "Gray also argues that the email is admissible as a public record
                pursuant to NRS 51.155. He did not raise this argument below, so we
                review it for plain error. Nelson v. State, 123 Nev. 534, 543, 170 P.3d 517,
                524 (2007). Since Gray has not demonstrated that the district court's
                refusal to consider this unproffered hearsay exception was an error that
                was "so unmistakable that it is apparent from a casual inspection of the
                record" or that it prejudiced his substantive rights, this argument is
                without merit. Id. (internal quotations omitted).


SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A
                            NRS 51.315(1), which establishes the general exception to the
                hearsay rule, excludes a statement from the hearsay rule if (1) "[the
                statement's] nature and the special circumstances under which it was
                made offer strong assurances of accuracy"      and (2) "[t]he declarant is
                unavailable as a witness." Both conditions must be met to make a
                statement admissible under this exception. Id. A statement has a strong
                assurance of accuracy when the person giving the statement had no
                connection to either party and the person making and the person
                recording the statement each lacked a "demonstrable motive either to
                inculpate or exculpate" the defendant.    Maresca ix State, 103 Nev. 669,
                673, 748 P.2d 3, 6 (1987).
                            There was no evidence in the record that the BLM employees
                had any involvement in this case, a connection to either party, or a motive
                to secure or prevent a conviction. However, the BLM email was sent
                consecutively to two people, including Gray's attorney, before being offered
                as evidence. Thus, it lacked the "strong assurances of accuracy" necessary
                for admission under this hearsay exception. NRS 51.315(1). Since the
                BLM email failed to meet the first condition of the general hearsay
                exception, we do not address whether the second condition was satisfied.
                Therefore, the district court did not abuse its discretion by refusing to
                admit the BLM email under NRS 51.315's exception to the hearsay rule.
                The district court abused its discretion by allowing the State to ask
                witnesses about Gray's criminal history and prior marijuana use, but these
                abuses were harmless
                            Gray argues that the district court abused its discretion by
                allowing the State to elicit testimony about his criminal history and prior
                marijuana use. The State argues that Gray opened the door to



SUPREME COURT
        OF
     NEVADA
                                                     9
(0) 19474
                   consideration of these issues by making his mental health an issue in the
                   case.
                               "[We] review[ ] a district court's decision to admit or exclude
                   prior-bad-act evidence under an abuse of discretion standard." Newman v.
                   State, 129 Nev. „ 298 P.3d 1171, 1178 (2013). Failure to conduct a
                   hearing as required by Petrocelli v. State, 101 Nev. 46, 51-52, 692 P.2d
503, 507-08 (1985), superseded by statute on other grounds as stated in
                   Thomas v. State, 120 Nev. 37, 44-45, 83 P.3d 818, 823 (2004), or give a
                   necessary limiting instruction is subject to a harmless error analysis.
                   Rhymes v. State, 121 Nev. 17, 22, 24, 107 P.3d 1278, 1281-82 (2005).
                               Evidence of a defendant's other crimes or wrongful acts is not
                   admissible unless presented for a limited purpose, "such as proof of
                   motive, opportunity, intent, preparation, plan, knowledge, identity, or
                   absence of mistake or accident." NRS 48.045(2). However, if a defendant
                   opens the door to an issue that the State may otherwise not address, the
                   State may provide evidence in response. See Wesley v. State, 112 Nev. 503,
                   513, 916 P.2d 793, 800 (1996).
                               If the State seeks to admit prior bad act evidence about an
                   issue that the defendant did not open the door to, the district court must
                   conduct a Petrocelli hearing on the record to determine "(1) that the
                   evidence is relevant to the crime charged; (2) that the other act is proven
                   by clear and convincing evidence; and (3) that the probative value of the
                   other act is not substantially outweighed by the danger of unfair
                   prejudice." Qualls v. State, 114 Nev. 900, 902, 961 P.2d 765,766 (1998).
                   When admitting prior bad act evidence, the district court must provide a
                   limiting instruction. Rhymes, 121 Nev. at 23, 107 P.3d at 1282.



SUPREME COURT
        OF
     NEVADA
                                                       10
(0) 1947A    ce.
                             We will not reverse a conviction because of a district court's
                abuse of discretion when the abuse of discretion constitutes harmless
                error. Knipes v. State, 124 Nev. 927, 933, 192 P.3d 1178, 1182 (2008). An
                error is harmless unless there was a "substantial and injurious effect or
                influence in determining the jury's verdict."   Mclellan v. State, 124 Nev.
263, 270, 182 P.3d 106, 111 (2008) (internal quotations omitted).
                      Gray's criminal history
                             The State inquired about Gray's prior criminal history during
                its cross-examination of Gray's expert witness, a psychologist. Before
                Gray objected, the State elicited a statement from the psychologist that
                Gray had been arrested or convicted at leaSt two times before the present
                incident. The district court then conducted a Petrocelli hearing outside
                the jury's presence and found that testimony regarding Gray's prior
                criminal convictions was inadmissible because its probative value did not
                sufficiently outweigh its prejudicial impact. However, the district court
                did not instruct the jury to disregard the testimony about Gray's
                convictions that occurred simultaneously to his objection. Thus, the
                district court abused its discretion by not admonishing the jury to
                disregard this inadmissible testimony.    See Ledbetter v. State, 122 Nev.
252, 265, 129 P.3d 671, 680 (2006) (holding that a witness's reference to an
                inadmissible subject "can be cured by an immediate admonishment
                directing the jury to disregard the statement" (internal quotations
                omitted)).
                             Here, the district court's abuse of discretion was harmless.
                The evidence which suggested that Gray had at least two prior arrests and
                convictions did not address the nature of the prior convictions, when or
                where they occurred, or any facts that would connect them to charged
                crimes. In addition, the discussion of Gray's prior criminal history
SUPREME COURT
         OF
      NEVADA
                                                     11
(0) I Y47A
                  constituted an insignificant portion of the State's cross-examination of
                  Gray's psychologist. Thus, the testimony about Gray's prior arrests and
                  convictions lacked a "substantial and injurious effect or influence in
                  determining the jury's verdict" and was harmless.     Mclellan, 124 Nev. at
                  270, 182 P.3d at 111 (internal quotations omitted).
                        Gray's prior marijuana use
                              Since marijuana is a controlled substance, its past
                  consumption is a prior bad act. Thus, the district court must conduct a
                  Pet rocelli hearing on the record before allowing the State to proffer
                  evidence about it. Qualls, 114 Nev. at 902, 961 P.2d at 766.
                              On direct examination, the State's psychiatrist answered one
                  question about Gray's prior marijuana use and testified that it had an
                  unclear impact on Gray's mental health. The district court then conducted
                  a hearing off the record and ruled that this testimony was admissible
                  because Gray opened the door to expert testimony about his past
                  marijuana use. 5 The record does not demonstrate that the district court
                  resolved the Petrocelli issues in favor of admission of the evidence of
                  Gray's prior marijuana use. Thus, Gray's prior marijuana use was only
                  admissible if Gray opened the door to this issue.



                        5 Though he raises the issue on appeal, Gray did not object when the
                  State questioned his psychologist about Gray's prior marijuana use. We
                  therefore review this issue for plain error. Nelson, 123 Nev. at 543, 170
                  P.3d at 524. The admission of this testimony was not plain error because
                  Gray has not demonstrated that the admission affected his substantial
                  rights and prejudiced him See Mitchell v. State, 124 Nev. 807, 817, 192
P.3d 721, 728 (2008) (holding that the admission of prior bad act evidence
                  was not plain error when the defendant put his character at issue and the
                  evidence was relevant to his truthfulness).


SUPREME COURT
        OF
     NEVADA
                                                       12
(0) 1947A    e.
             C
                                  Gray opened the door to consideration of his mental health by
                     calling a psychologist to testify about his PTSD. However, Gray did not
                     raise the issue of prior marijuana use because he did not develop any
                     evidence relating to his use or nonuse of illicit drugs. Therefore, Gray did
                     not open the door to the issue of his past marijuana use by making his
                     mental health an issue. Since Gray did not open the door and the district
                     court did not consider the Petrocelli factors on the record, the admission of
                     testimony about Gray's prior marijuana use was an abuse of discretion.
                                  However, this abuse was harmless. The evidence of Gray's
                     past marijuana use was tangential to the charged crime because neither
                     drug use nor impaired driving was alleged. In addition, the State's
                     psychiatrist answered only one question about marijuana use and stated
                     that the medical records were unclear about its impact. This issue was
                     not a significant element of the psychiatrist's testimony, and the record
                     does not suggest that it influenced her opinion about Gray's mental
                     health. Thus, the limited evidence of Gray's prior marijuana use was
                     harmless because it did not have a "substantial and injurious effect or
                     influence in determining the jury's verdict."    Mclellan, 124 Nev. at 270,
                     182 P.3d at 111 (internal quotations omitted).
                     Conclusion
                                  There was substantial evidence to support Gray's conviction of
                     battery upon an officer with a deadly weapon. Though the district court
                     abused its discretion by not allowing Gray to call Ebert as a witness
                     during his case-in-chief and by allowing testimony about Gray's prior bad




SUPREME COURT
        OF
     NEVADA
                                                          13
(D) 1947A    c   e
                 acts, these abuses were harmless. Finally, the district court did not abuse
                 its discretion by refusing to admit the BLM email Therefore, we
                             ORDER the judgment of the district court AFFIRMED.




                                                    Pickering


                                                                                   J.
                                                    Parraguirre



                 cc: Hon. Michael Montero, District Judge
                      Dolan Law, LLC
                      Attorney General/Carson City
                      Humboldt County District Attorney
                      Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     14
(0) 1947A    e
                  SAITTA, J., dissenting:
                               Though I agree with most of the majority's conclusions, I
                  respectfully disagree with the majority's holding that the district court's
                  abuse of discretion in failing to admonish the jury to disregard the
                  improper testimony about Gray's criminal history was a harmless error.
                  Therefore, I respectfully dissent.
                               The majority seems not to fully account for the prejudicial
                  effect that evidence of a prior conviction may have on a criminal
                  defendant.   See Crawford v. State, 107 Nev. 345, 348, 811 P.2d 67, 69
                  (1991) (stating that evidence of prior bad acts "may unduly influence the
                  jury, and result in a conviction of the accused because the jury believes he
                  is a bad person" (internal quotations omitted)). Instead of directly
                  addressing this issue, the majority concludes that the district court's
                  abuse of discretion was harmless because the testimony about Gray's
                  criminal history was brief and "did not address the nature of the prior
                  convictions, when or where they occurred, or any facts that would connect
                  them to charged crimes."
                               However, the improper testimony's brevity and omissions do
                  not render it harmless. There is no way to know whether or to what
                  extent the jury considered Gray's criminal history. Though this testimony
                  was vague and brief, it nonetheless informed the jury about Gray's
                  repeated arrests and convictions. The district court's failure to admonish
                  the jury to disregard this testimony may have allowed the jury to identify
                  Gray as a criminal who deserved punishment for his past crimes or to use
                  his prior arrests and convictions as propensity evidence to conclude that
                  he committed the present crimes. In a case like this, propensity evidence
                  is especially troubling because the primary issue in dispute was whether

SUPREME COURT
         OF
      NEVADA


(0) 1947.4    e
                Gray intended to drive into the officer or if he accidently collided with him
                Because of this risk of prejudice, I believe that the district court's abuse of
                discretion was not harmless. Thus, it is a reversible error.
                            I also believe that the district court's admission of the State's
                expert's testimony about Gray's past marijuana use is troubling. I
                disagree with the majority's reasoning that this testimony was harmless
                because it was tangential to the issues discussed by the State's expert
                witness. Though the State presented no evidence that Gray was under the
                influence of any illicit drugs at the time of the incident, any testimony
                about his past marijuana use may have caused the jury to speculate about
                whether he was under the influence of marijuana at the time of the
                incident. By allowing prior drug use testimony without a limiting
                instruction, the district court may have allowed the jury to punish Gray
                for his prior marijuana use or to consider it as propensity evidence to
                establish guilt in the present case. Thus, the discussion of Gray's past
                marijuana consumption could have been unfairly prejudicial.
                            However, I reluctantly must conclude that, although an abuse
                of discretion, the error was harmless inasmuch as the objected-to
                testimony about Gray's past marijuana use was simply cumulative to the
                unobjected-to testimony about his past drug use. When the State cross-
                examined Gray's expert about this issue, Gray failed to object. As the
                majority correctly notes, the admission of the unobjected-to testimony
                about Gray's prior marijuana use was not plain error because it could be
                relevant to his mental health. See Mitchell v. State, 124 Nev. 807, 817-18,
                192 P.3d 721, 727-28 (2008) (holding that the admission of relevant prior
                bad act evidence after the defendant has put his character at issue is not
                plain error). Since the State's expert's testimony about Gray's past

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 marijuana use was similar to Gray's expert's testimony about this issue,
                 the improper admission of the State's expert's testimony did not present
                 any new issues for the jury. Thus, given the fact that this was essentially
                 the same as the unobjected-to testimony, the abuse of discretion was likely
                 harmless.
                              Though the district court's abuse of discretion in admitting the
                 State's expert's testimony about Gray's marijuana use was harmless, its
                 abuse of discretion in failing to admonish the jury to disregard the
                 inadmissible testimony about Gray's prior arrests and convictions was not
                 harmless. I would therefore reverse Gray's conviction and remand this
                 case for a new trial.




SUPREME COURT
        OF
     NEVADA
                                                       3
K1) 1947A    e